DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 104569061 – cited on Applicant’s 01-26-2022 IDS, translation provided by Applicant) in view of Walsh et al. (U.S. Pub. 2006/0155486).

Regarding claims 1 and 11, Zhang discloses (Figs. 1-2) a method of identifying a gas (see Abstract), the method comprising:
providing a gas sensor device 100 (Fig. 1, see page 4 of the translated disclosure provided by Applicant) comprising at least two stacked metal oxide layers 321/322 (p. 4);
bringing the gas into proximity with the stacked metal oxide layers (to adsorb: p. 4);
measuring the conductance of the gas sensor device when the gas is in proximity with the stacked layers (Abstract, p. 4).
Zhang does not disclose a change in conductance of the gas sensor device in a presence of a gas varies with a temperature of the stacked metal oxide layers; measuring the conductance of the gas sensor device at multiple temperatures to generate a temperature-conductance profile; and identifying a gas of interest based on the temperature-conductance profile.
Walsh discloses a change in conductance of the gas sensor device in a presence of a gas varies with a temperature of the stacked metal oxide layers (see pars. [0101]-[0102] and [0108]); measuring the conductance of the gas sensor device at multiple temperatures to generate a temperature-conductance profile [0105]/[0108]; and identifying a gas of interest based on the temperature-conductance profile (see pars. [0102], [0105], and [0108]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhang’s method/device to include a change in conductance of the gas sensor device in a presence of a gas varies with a temperature of the stacked metal oxide layers; measuring the conductance of the gas sensor device at multiple temperatures to generate a temperature-conductance profile; and identifying a gas of interest based on the temperature-conductance profile, as taught by Walsh.
Such a modification would allow analysis of a gas sample containing multiple species without separating the species beforehand (Walsh: [0109]).
The method of Zhang, as applied above in the rejection of claim 1, is performed by (and meets the limitations of) the device of claim 11.
Regarding claims 2 and 12, Zhang discloses (Figs. 1-2) one of the metal oxide layers is a p-type layer and another one of the metal oxide layers is an n-type layer (i.e. can be different types: p. 5).

Regarding claims 3 and 13, Zhang’s modified device is applied as above, but does not disclose a thickness of the p-type layer is less than a thickness of the n-type layer.
However, since the thickness of the layers is a results-effective variable than can be optimized to obtain the desired sensitivity (Walsh: [0103]), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhang’s method/device so that a thickness of the p-type layer is less than a thickness of the n-type layer.  See MPEP 2144.05(II).

Regarding claim 4, Zhang’s modified device is applied as above, but does not disclose the temperature-conductance profile depends on thicknesses of the layers, and wherein the temperature-conductance profile is determined prior to identifying the gas of interest for certain thicknesses of the layers.
Walsh discloses the temperature-conductance profile depends on thicknesses of the layers [0103], and wherein the temperature-conductance profile is determined prior to identifying the gas of interest for certain thicknesses of the layers (i.e. thickness is a factor in determining the sensor response: [0103]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhang’s method so that the temperature-conductance profile depends on thicknesses of the layers, and wherein the temperature-conductance profile is determined prior to identifying the gas of interest for certain thicknesses of the layers, as taught by Walsh.
Such a modification would allow the sensor to be optimized for a particular gas response (Walsh: [0103]).

Regarding claim 5, Zhang’s modified device is applied as above, but does not disclose the temperature-conductance profile is generated in a temperature range from 100°C to 500°C.
Walsh discloses the temperature-conductance profile is generated in a temperature range from 100°C to 500°C (see pars. [0104] and [0107]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhang’s method so that the temperature-conductance profile is generated in a temperature range from 100°C to 500°C, as taught by Walsh.
Such a modification would allow the sensor to be optimized for a particular gas response (Walsh: [0104]/[0107]).

Regarding claim 6, Zhang’s modified device is applied as above, but does not disclose over a first portion of the temperature range, the device conductance is characteristic of a first one of the stacked layers; and over a second portion of the temperature range, the device conductance is characteristic of a second one of the stacked layers.
Walsh discloses over a first portion of the temperature range (i.e. at the operating temperature: [0104]), the device conductance is characteristic of a first one of the stacked layers (if an n-type: a particular temperature response: [0102]); and over a second portion of the temperature range (i.e. at the operating temperature: [0104], the claims do not require that the second portion be different from the first, however, each temperature range could be picked so that the first and second ranges are different since the conductance is characteristic of the p/n type), the device conductance is characteristic of a second one of the stacked layers (if a p-type: a particular temperature response: [0102]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhang’s method so that over a first portion of the temperature range, the device conductance is characteristic of a first one of the stacked layers; and over a second portion of the temperature range, the device conductance is characteristic of a second one of the stacked layers, as taught by Walsh.
Such a modification would allow analysis of a gas sample containing multiple species without separating the species beforehand (Walsh: [0109]).

Regarding claim 8, Zhang discloses (Figs. 1-2) the first one of the stacked layers is a metal oxide layer of an n-type (p. 5), and
the second one of the stacked layers is a metal oxide layer of a p-type (i.e. can be different types: p. 5).

Regarding claim 14, Zhang discloses (Figs. 1-2) the first metal oxide layer includes at least one selected from the group consisting of NiO, CO3O4, PdO, and Ag2O (p. 5).

Regarding claim 15, Zhang discloses (Figs. 1-2) the second metal oxide layer includes at least one selected from the group consisting of SnO2, In2O3, WO3, ZnO, MgO, and TiO2 (p. 5).

Regarding claim 16, Zhang discloses (Figs. 1-2) a combined film thickness of the first metal oxide layer and the second metal oxide layer ranges from 10-200 nm (p. 5).

Regarding claim 17, Zhang discloses (Figs. 1-2) a heating element 20 (p. 4) positioned adjacent to the substrate 10 (as shown in Figs. 1-2).

Regarding claim 19, Zhang discloses (Figs. 1-2) the first metal oxide layer is a p-type layer and the second metal oxide layer is a different p-type layer (p. 5).

Regarding claim 20, Zhang discloses (Figs. 1-2) the first metal oxide layer is an n-type layer and the second metal oxide layer is a different n-type layer (p. 5).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 104569061) in view of Walsh et al. (U.S. Pub. 2006/0155486), and further in view of Yagawara et al. (U.S. Patent 5,250,170).

Regarding claims 9 and 18, Zhang’s modified device is applied as above, but does not disclose the gas sensor device comprises at least three stacked metal oxide layers.
Yagawara discloses the gas sensor device comprises at least three stacked metal oxide layers (Fig. 6; col. 4, line 63–col. 5, line 9).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhang’s method/device so that the gas sensor device comprises at least three stacked metal oxide layers, as taught by Yagawara.
Such a modification would allow the device to detect even more gasses.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852